Citation Nr: 0418530	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include a somatoform disorder and depression.

2.  Entitlement to service connection for muscle spasms.

3.  Entitlement to service connection for neuropathy.

4.  Entitlement to service connection for left hydrocele.

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

6.  Entitlement to service connection for a thoracic spine 
disability.

7.  Entitlement to service connection for neuromuscular 
damage due to exposure to herbicides.

8.  Entitlement to service connection for diabetes due to 
exposure to herbicides.

9.  Entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for bilateral knee 
disability.

10.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated as 10 percent disabling.

11.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a personal hearing on January 27, 
2004 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The issues of entitlement to service connection for a 
cervical spine disability will be addressed in the decision 
that follows.  The remainder of the issues are addressed in 
the REMAND appended to the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for  service connection for degenerative 
disc disease of the cervical spine has been obtained by the 
RO.

2.  The veteran does have degenerative disc disease of the 
cervical spine that is related to service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim for service connection for 
degenerative disc disease of the cervical spine is a complete 
grant of the benefits sought on appeal.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

II.  Entitlement to service connection for degenerative disc 
disease of the cervical spine

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reveal that he suffered 
two falls while in service and injured his back.  The 
veteran's separation examination indicates a back disability 
present at the time of discharge.  The veteran testified at 
his personal hearing that his neck has been affected since 
discharge although it didn't bother him very much while still 
on active duty.  An MRI taken in September and again in 
October 1998 revealed degenerative disc disease at C5-C6 and 
C6-C7 with mild narrowing of the anterior to posterior 
dimensions of the canal space.

The veteran underwent a VA examination in May 2002.  The 
examiner noted the presence of degenerative disc disease of 
the cervical spine and offered her opinion that is it at 
least as likely as not that the degenerative changes of the 
cervical spine are directly rated to the injury suffered in 
service. 

Based on the above, the Board finds that service connection 
is warranted for the veteran's degenerative disc disease of 
the cervical spine. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  The veteran did fall in service 
and injured his back, the veteran suffers from a current 
disability, and the VA examination determined that it is at 
least as likely as not that the cervical spine disability is 
related to the fall in service.  Giving the benefit of the 
doubt to the veteran, the Board finds that service connection 
is warranted for degenerative disc disease of the cervical 
spine.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.


REMAND

As noted above, there has been a significant change in the 
law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits in 1989 and that the 
benefits were continued by a decision dated in 1998.  The RO 
must contact the Social Security Administration and obtain 
all records related to the veteran's Social Security claim 
and the 1998 continuation of his claim.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The record is unclear to what extent the veteran suffers from 
muscle spasms, a left hydrocele, a thoracic spine disability, 
a psychiatric disability to include a somatoform disorder  
and depression, and neuropathy, and whether any of these 
disabilities are related to service or are related to the 
veteran's service-connected low back disability.  The veteran 
should be provided VA examinations to determine the diagnosis 
and etiology of his disabilities, if any.  The Court has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
effective September 26, 2003.  See, 68 FR 51,454 (August 27, 
2003).  In keeping with VA practice and appropriate 
precedent, the RO should apply the version of the regulation 
that is most favorable to the veteran, since the regulations 
changed during the pendency of her appeal.  See, VAOPGCPREC 
7-03 (2003).  When this claim is readjudicated, the RO should 
address both the old and new rating criteria.

The veteran should also be afforded a VA examination to 
determine the extent of his current disability due to his low 
back disability  This examination should consider objective 
criteria such as limitation of motion, and should also 
address the pain and limitation of function, weakness, 
fatigability, etc. caused by pain.  See, DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examination report should 
specifically address the new rating criteria, and X-rays 
should be ordered, if indicated. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications, both in 1989 and 1998.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent of his low back 
disabilities.  The claims folder should 
be made available to the examiner for 
review before examination.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's low back, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  A 
complete rationale for the opinions given 
should be provided.  The examiner should 
specifically address the amended rating 
criteria in his or her report including 
addressing the motion of the 
thoracolumbar spine.  The examiner is 
requested to note whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

In addition, the examiner should ascertain whether 
the veteran suffers from muscle spasms or a 
thoracic spine disability, and if so, whether or 
not any of these are related to service or related 
to the veteran's service-connected low back 
disability.  All indicated tests should be 
conducted, and the examiner should review the 
claims folder thoroughly, including the service 
medical records, and the private and VA medical 
records.  The examiner should specifically review 
the service medical records relating to the 
veteran's falls in service.  If muscle spasms or a 
thoracic spine disability is diagnosed, the 
examiner is requested to offer an opinion as to 
whether it is at least as likely as not (50 percent 
probability or more) that the veteran's disability, 
if any, was initially manifested during service or 
was otherwise caused by or aggravated by service, 
or is related to the veteran's service-connected 
low back disability.  A complete rationale for any 
opinion offered should be included.

4.  The veteran should also be scheduled 
for a neurologic examination in order to 
ascertain whether he does have peripheral 
neuropathy and, if so, whether it is at 
least as likely as not related to the 
service connected low back and/or neck 
disabilities.  All indicated tests should 
be conducted and the claims folder should 
be made available to the examiner for 
review.

5.  The RO should schedule the veteran for a 
genitourinary examination in order to ascertain if 
the veteran suffers from a left hydrocele, and if 
so, whether or not it is related to service or 
related to the veteran's service-connected low back 
disability.  All indicated tests should be 
conducted, and the examiner should review the 
claims folder thoroughly, including the service 
medical records, and the private and VA medical 
records.  The examiner should specifically review 
the service medical records relating to the 
veteran's falls in service.  If a left hydrocele is 
diagnosed, the examiner is requested to offer an 
opinion as to whether it is at least as likely as 
not (50 percent probability or more) that the 
veteran's disability, if any, was initially 
manifested during service or was otherwise caused 
by or aggravated by service, or is related to the 
veteran's service-connected low back disability.  A 
complete rationale for any opinion offered should 
be included.

6.  The RO should schedule the veteran for a 
psychiatric examination in order to ascertain if 
the veteran suffers from any psychiatric disability 
including a somatoform disorder and/or depression, 
and if so, whether or not it is related to service 
or related to the veteran's service-connected low 
back disability.  All indicated tests should be 
conducted, and the examiner should review the 
claims folder thoroughly, including the service 
medical records, and the private and VA medical 
records.  If a psychiatric disability is diagnosed, 
the examiner is requested to offer an opinion as to 
whether it is at least as likely as not (50 percent 
probability or more) that the veteran's disability, 
if any, was initially manifested during service or 
was otherwise caused by or aggravated by service, 
or is related to the veteran's service-connected 
low back disability.  A complete rationale for any 
opinion offered should be included.

7.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



